Title: To James Madison from Arthur Campbell, 12 May 1787
From: Campbell, Arthur
To: Madison, James


Sir
Washington County May 12. 1787
Being neither acquainted with your Secretary at War, nor Doctor White the Superintendant for the Southren Department, I have taken the liberty to request your notice to the affairs of the Southren Indians which are now in such a state, that the Spaniards on one hand and other improper intruders on the other, may excite them all to become our enemies; or at best useless friends, whereas a little kindness and good management this year may engage them lastingly in the American interest. I am doubtful the choice of Doctor White is rather an unfortunate one for Virginia, and indeed for the union, as he seems to be very much a stranger to Indian manners and customs, and perhaps loves ease too well to undertake the journeys necessary to make the proper arrangements. At all events, if continued in office, he ought to be urged speedily to fulfil the purposes of the Ordinance for the regulation of Indian Affairs. Connected with this indulge me to hint, that a Company of the Troops of the United States ought to be stationed somewhere on the Tenasee above the Cumberland Mountain for one year, they might then move down the river towards the mouth. The greater strangers [these] men are the better.
If this should reach you before the Convention breaks up, Governor Randolph can explain the matter more fully from the communications I have lately had the honor to make him. Together with what you may learn from the bearer Mr. Alexander Drumgoole who is lately become a popular Trader in the Cherokee Country, and is now intrusted with one of the War-Captains of that nation to make an application to Congress. I am Sir, with much Respect Your very humble Servant
Arthur Campbell
